     Case 1:21-cv-00232-NONE-JLT Document 10 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                      EASTERN DISTRICT OF CALIFORNIA

 9

10 GEORGE AVALOS, an individual                                 Case No. 1:21-cv-00232-NONE-JLT

11                       Plaintiff,                             [PROPOSED] ORDER ON STIPULATION
                                                                TO SET ASIDE ENTRY OF DEFAULT OF
12                v.                                            DEFENDANT CALPAC PIZZA, LLC
                                                                (Doc. 9)
13 CALPAC PIZZA, LLC, et al.,

14                       Defendants.

15

16                Based upon the stipulation of the parties (Doc. 9) the entry of default against Calpac Pizza,
17 LLC is set aside. Calpac Pizza, LLC SHALL file a responsive pleading no later than May 7, 2021.

18

19 IT IS SO ORDERED.

20        Dated:        April 21, 2021                              _ /s/ Jennifer L. Thurston
21                                                      CHIEF UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
     65881494v1
                                                            1
                                      STIPULATION TO SET ASIDE ENTRY OF DEFAULT
